DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/04/2021 has been entered.

Response to Amendment
The amendment filed on 8/04/2021 has been entered. The Applicant amended independent claims 1, 11 and 23. Claims 1-24 are pending.

Response to Arguments
Applicant’s arguments filed on 8/04/2021 with respect to the rejection of independent claims 1, 11 and 23 have been fully considered.  The Applicant amended independent claims 1, 11 and 23 and the arguments are based on new amendments of the independent claims. 

In response to applicant's argument that “the light might somehow come from the solar cell and move toward the hybrid concentrator, there is no indication, and in fact, there is no reason to place the solar cell into a liquid so that the incoming light is from a liquid, and there is no known solar cell that acts as a source of light”, [page 12]; the Examiner’s response is, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).In this case the prior art reasonably pertinent to the particular problem, to direct the beams, with which the applicant was concerned. Kabetani teaches substrate is placed in the liquid. The Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art that is working with the light beams.
In response to the argument “Regarding feature (1), as discussed above with regard to Claim 1, Pelletier does not teach or suggest having a divergent light coming from a liquid and being refracted by plural refractive features so that the outcoming light rays are parallel to each other in air”, [page 13], the Examiner’s response is: the Examiner respectfully notes that claim 1 was rejected under 35 U.S.C. 103 and not 35 U.S.C. 102 and that it is the combination of references that teach the limitations as currently claimed. The applicant’s arguments against the references individually, one cannot In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Applicant amended independent claims 11 and 23 and the arguments with respect to claims 11 and 23 are based on new amendments. Further search and consideration of the amended claim revealed new reference US 2010/0219353. The new prior art taken either singularly or in a combination fails to teach, or reasonably suggest, all the limitations of the claim 11 or claim 23. Therefore, the argument regarding claims 11 and 23 are persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2016/0133771) in view of Scheer (US 6,252,724) and further in view of Fornari et al. (US 2012/0060920) and Kabetani et al. (US 2016/0143589).

Regarding claim 1, Pelletier teaches catadioptric optical element (refer to US 20160133771) comprising: 
a substrate made of a transparent material (Fig. 4(a), 407; “Light ray B passes from the first optical medium (e.g., air) into the second optical medium (e.g., cover material 407)”; [0086], The cover material comprises glass or another transparent material, [0049]); and 
a lens formed on the substrate (Figs. 1(c), 2(a), Fig. 4(a), lens 105 formed on the substrate; “TIR features 105 of TIR lens element 203a”, [0050]), 
wherein the lens includes, plural features formed on a central portion of the lens (Figs. 1(c), 2(a), Fresnel concentrator region 102), and 
plural reflective features formed on a ring portion of the lens (Fig. 1(b), “TIR concentrator region 103 comprises multiple concentric rings of TIR features 105”, [0047]), 

wherein the plural reflective features are shaped and sized to achieve total internal reflections with the incoming light (“optical concentrator for concentrating solar energy comprising a total internal reflection (TIR)-mediated concentrator region and a Fresnel-mediated concentrator region”, [0018], see Figs. 1(c), 2(a), Fig. 4(a),).
Pelletier teaches a fresnel lens, but doesn’t explicitly teach a catadioptric lens, 
refractive features formed on a central portion of the lens; to refract divergent light originating in a liquid, the divergent light incoming from the substrate 
when the substrate is placed in the liquid and to direct first outcoming light rays to be parallel to each other in air, refractive features of the lens to achieve reflections with the divergent light incoming from the substrate when placed in the liquid, and to direct second outcoming light rays to be parallel to each other and to the first outcoming light rays in air.
Pelletier and Scheer are related as lenses.
Scheer teaches producing a fresnel lens on a catadioptric basis (brief summary).
Scheer further teaches refractive features formed on a central portion of the lens (Fig. 3 shows center 0 refractive beam 16/18 on a central portion of the lens, “the middle region 15 of the lens 10 is refracted into a beam 18”, [col. 5, line 31-33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens of Pelletier on a catadioptric basis as Scheer disclosed and use the refractive features on a central portion. One ordinary skill in art would have been motivated to modify the lens on a catadioptric basis and use 
Pelletier in view of Scheer doesn’t teach the refract divergent light originating in a liquid, the divergent light incoming from the substrate when the substrate is placed in the liquid and to direct first outcoming light rays to be parallel to each other in air, refractive features of the lens to achieve reflections with the divergent light incoming from the substrate when placed in the liquid, and to direct second outcoming light rays to be parallel to each other and to the first outcoming light rays in air.
Pelletier and Fornari are related as lenses.
Fornari teaches refractive features to refract divergent light (Fig. 1, Fresnel lenses 101 refract divergent light, [0021], figure shows the light path without any arrow, it is known to the art that light path remains same in both directions), the divergent light incoming from the substrate (substrate below the features, Fig. 1), to direct first outcoming light rays to be parallel to each other in air (Fig. 1 shows parallel lights), refractive features of the lens to achieve reflections with the divergent light incoming from the substrate (see Fig. 1), and to direct second outcoming light rays to be parallel to each other and to the first outcoming light rays in air (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pelletier in view of Scheer to include a fresnel lens on a catadioptric basis add refractive and reflective features as taught by Fornari for the predictable result of driving parallel outgoing collimated beams.


Pelletier and Kabetani are related to optical device with lenses.
Kabetani teaches substrate is placed in the liquid (objective lens 208 is a water immersion objective lens, medium 219 is water. [0033-0034]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the device of Pelletier with the device of Kabetani to design an optical system which includes an incubator to hold a cell in a fluid, and an optical element to be placed in the fluid inside the incubator as taught by Kabetani for the predictable result of designing an instrument to retain a target/sample for inspection in fluid, as Kabetani teaches.
Regarding claim 4, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches two adjacent reflective features of the plural reflective features do not touch each other on the substrate (Fig, 2(a) shows two adjacent reflective features of the plural reflective features do not touch each other on the substrate).
Regarding claim 5, the optical element according to claim 1 is rejected (see above). Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches two adjacent reflective features of the plural reflective features do not touch each other on the substrate (Fig, 2(a) shows two adjacent reflective features of the plural reflective features do not touch each other on the substrate).
Regarding claim 6, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches, wherein the plural refractive features are shaped, along a radial direction of the lens, as triangles (Fig. 2(a), region 102 shows fresnel lens region 102, along a radial direction of the lens, as triangles).
Regarding claim 7, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches, wherein there is a wedge between two adjacent reflective features of the plural reflective features and the wedge has an apex located on the substrate (Fig. 4(a) shows a section between two adjacent reflective features of the plural reflective features and the wedge has an apex located on the substrate 407).
Regarding claim 8, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches, wherein plural reflective features and the plural refractive features of the lens are formed on a planar face of the substrate (see Fig. 4(a) and 2(a)).
Regarding claim 9, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
Pelletier further teaches, wherein each edge of the plural reflective features and the plural refractive features is parametrized (Fig. 2(a) shows each edge of the plural reflective features can be expressed in terms of parameters).
Regarding claim 10, the optical element according to claim 1 is rejected (see above).
Pelletier in view of Scheer, Fornari and Kabetani teaches the optical element of Claim 1. 
.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 2, the pertinent prior art cannot be reasonably construed as adequately teaching the elements and features of: a catadioptric optical element according to claim 1, wherein the plural reflective features are shaped, along a radial direction of the lens, as trapezoids.
Dependent claim 3 is objected due to its dependency on objected claim 2, which is dependent upon a rejected base claim.

Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the prior art fails to teach, or reasonably suggest, “calculating three edges of each of the plural refractive features relative to a central point of the optical element so that divergent light, incoming from a liquid, is refracted so that first outcoming light rays are parallel to each other in air; calculating four edges of each of the plural reflective features relative to the central point of the optical element, the divergent light, incoming from the liquid, is reflected such that second outcoming light rays are parallel to each other and to the first outcoming light in air”, in combination of the other limitations of the claim 11; “a catadioptric optical element configured to be placed in the liquid inside the incubator, wherein the catadioptric optical element has a total height smaller than 500 µm, the catadioptric optical element is configured to capture divergent light from the at least one cell, transform the divergent light into parallel light, and direct the parallel light to the light analyzer element”, in combination of the other limitations of the claim 23.

Dependent claim 12-22 are also allowed due to their dependencies on independent claim 11, and dependent claim 24 is also allowed due to its dependency on independent claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.A/ Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872